Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 22, 2021 is acknowledged. 
3.	Claims 10-14 have been cancelled and new claims 15-60 have been added.
4.	Claims 1-9 and 15-60 are pending in this application.
5.	Claims 1-9 and 15-60 are allowed in this office action.


Terminal Disclaimer
6.	The terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent No. 9820938 and US Patent No. 10344765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Withdrawn Rejections
7.	Rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 9820938, as evidenced by PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Etelcalcetide, pp. 1-60, enclosed in the 
9.	Rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10344765, as evidenced by PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Etelcalcetide, pp. 1-60, enclosed in the previous office action), is hereby withdrawn in view of Applicant filing an eTD on February 22, 2021.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: A pharmaceutical formulation comprising etelcalcetide in aqueous solution, wherein the formulation has a pH of 2.0 to 5.0 and wherein etelcalcetide is present at a concentration of between 0.5 mg/mL to 15 mg/mL, and a liquid pharmaceutical formulation comprising between 0.5 mg/mL to 15 mg/mL of etelcalcetide in aqueous solution, a pharmaceutically acceptable buffer that maintains at a pH of between about 2.5 to 5.0, and a pharmaceutically acceptable tonicity modifier are novel and unobvious over the cited prior art.
	The closest art is Maclean et al (WO 2011/014707, filed with IDS, and cited in the previous office action). Maclean et al teach a compound for lowering PTH levels, for treating hypercalcemia or hyperparathyroidism or modulating in vivo PTH levels (see paragraph [0003]). Maclean et al teach SEQ ID NO: 3 (see paragraph [00101], Table 4, paragraph [00117]), which is the same as the structure of instant AMG 416 or etelcalcetide. Maclean et al do not teach a formulation having a pH of 2.0 to 5.0, 
	The closest art is ClinicalTrials.gov (Efficacy and Safety of Etelcalcetide (AMG 416) in the Treatment of Secondary Hyperparathyroidism (SHPT)…, pp. 1-38, filed with IDS, cited in the previous office action). ClinicalTrials.gov document teaches clinical trials of participants receiving etelcalcetide for 26 weeks. ClinicalTrials.gov document teaches that the starting dose was 5 mg, and the dose may have been increased at 4 week intervals by 2.5 mg or 5 mg on the basis of the predialysis parathyroid hormone and corrected calcium concentrations obtained in the prior week. The minimum dose was 2.5 mg and the maximum dose was 15 mg (see p. 3 from the top). The reference does not teach a formulation having a pH of 2.0 to 5.0, succinate, and other recited in the claims as the buffer, and the tonicity modifier. No formulation information for the clinical trials is provided in the documentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 and 15-60, as set forth in the amendment filed on February 22, 2021, are allowed.



CONCLUSION
Claims 1-9 and 15-60 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654